ETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Response to Arguments
Applicant’s amendments and remarks filed 28 April 2022 have been fully considered and found to obviate the need for the 35 USC 112(f) interpretations (see Remarks at page 11).  The 35 USC 112(f) interpretations are withdrawn.  
Applicant’s amendments and remarks filed 28 April 2022 have been fully considered and found to overcome the issues raised in the 35 USC 112(a) rejections (see Remarks at pages 11-13).  The 35 USC 112(a) rejections are withdrawn.  

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claims 1, 8, 10, and the dependent claims of each are drawn to the general notion of a touch input display. 
Independent claim 20, and its dependent claims, are drawn to the general notion of a method of producing a touch input display. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record. 
The particularly-significant, distinguishing structural and functional features are an angle between each of a first straight line wiring and a horizontal line, described by a display’s pixel array direction, is different from an angle between each of a second straight line wiring and the horizontal line, wherein a moiré evaluation value in the separate-direction non-equal pitch wiring pattern is less than a moiré evaluation value in a first omnidirectional-equal pitch wiring pattern in which a direction of each straight line wiring and a wiring density per unit area are the same as those of the separate-direction non-equal pitch wiring pattern, or less than a moiré evaluation value in a second omnidirectional-equal pitch wiring pattern in which a direction of each straight line wiring is different from that of the separate-direction non-equal pitch wiring pattern but a number of the straight line wirings and a wiring density per unit area are the same as those of the separate-direction non-equal pitch wiring pattern, and wherein the moiré evaluation value is a sum of intensities of frequency components of moiré obtained by applying human’s visual response characteristics to frequency components of the moiré calculated from frequency components of 2-dimensional Fourier frequency distributions of transmittances of the wiring patterns and frequency components of a 2-dimensional Fourier frequency distribution of a luminance or a transmittance of the pixel array pattern, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Iwami, Kazuchika, et al., US 20150015979 A1, describes conductive member containing a wiring portion formed of a plurality of parallel, thin metal lines extending in a first direction and crossed, or overlapped by a plurality of parallel, thin metal lines extending in a second, different direction (see Figs. 1, 4), but does not describe the distinguishing structural and functional features stated above; 
Satou, Tasuku, US 20160274703 A1, describes a conductive member containing a separate-direction non-equal wiring pitch in a second direction (see Fig. 10), but does not describe the distinguishing structural and functional features stated above; 
Ohtani, Sumio, et al., US 20130242485 A1, describes a plurality of first direction D2 wires 420 having a first pitch P2 overlapped by a plurality of second direction D1 wires 410, a number of which have a second pitch P1 different from pitch P2, and a number of which have a third pitch S2 different from pitches P2 and P1 (see Fig.3), but does not describe the distinguishing structural and functional features stated above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693